Order unanimously affirmed without costs. Memorandum: Special Term did not abuse its discretion by denying plaintiffs motion to vacate an unconditional order of preclusion. The motion was not instituted within the one-year statutory period (CPLR 5015 [a] [1]), and plaintiff proffered no excuse for the inordinate delay in seeking relief. Moreover, counsel’s belief that an unconditional order was not requested by defendant was unreasonable.
Summary judgment was warranted. The unconditional order of preclusion effectively prevented plaintiff from establishing a prima facie case on either cause of action (Tuffo v Red Coach Realty, 129 AD2d 966). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — vacate preclusion order; summary judgment.) Present — Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.